
	

113 HRES 58 IH: Expressing the sense of the House of Representatives that any comprehensive plan to reform our national energy policy must promote the expanded use of renewable and alternative energy sources; increase our domestic refining capacity; promote conservation and increased energy efficiency; expand research and development, including domestic exploration; and enhance consumer education.
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 58
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Latta submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that any comprehensive plan to reform our national energy
		  policy must promote the expanded use of renewable and alternative energy
		  sources; increase our domestic refining capacity; promote conservation and
		  increased energy efficiency; expand research and development, including
		  domestic exploration; and enhance consumer education.
	
	
		Whereas the United States consumes roughly an average of
			 18,949,000 barrels of oil per day;
		Whereas the global average of daily oil consumption stands
			 at 87,421,000 barrels of oil per day;
		Whereas the United States total annual energy consumption
			 is approximately 94.547 quadrillion BTU, with the global total annual energy
			 consumption at 482.872 quadrillion BTU;
		Whereas the United States share of world energy
			 consumption is projected to fall from 19.5 percent in 2009 to 14.8 percent in
			 2035;
		Whereas according to the International Energy Agency,
			 China surpassed the United States in energy consumption in 2009 and the Energy
			 Information Administration projects China’s energy consumption to exceed that
			 of the United States between the years 2015 and 2020;
		Whereas the United States has an estimated 235-year coal
			 reserve, coal is the most abundant and efficient domestic fuel source, and
			 processes such as gasification and liquefaction offer cleaner alternatives for
			 utilizing this resource;
		Whereas renewable sources of energy account for 8.090
			 quadrillion BTU per year in the United States; and
		Whereas such sources such as biomass, geothermal,
			 hydropower, nuclear, solar, and wind need and deserve our attention and the
			 necessary resources to encourage their commercial viability: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that in order to meet our Nation’s growing long-term energy
			 demands and maintain our economic viability in the world marketplace, the
			 following must be addressed in any comprehensive and economically viable energy
			 bill considered by the 113th Congress:
			(1)Taking advantage
			 of our abundant domestic coal supply.
			(2)Using recent
			 technological innovations to exploit our vast supply of natural gas.
			(3)Increasing our
			 domestic oil production and refining capacity.
			(4)Expanding use of
			 renewable and alternative energy sources, with a focus on nuclear
			 energy.
			(5)Promoting and
			 providing incentives for an increase in conservation and energy
			 efficiency.
			(6)Expanding and
			 promoting additional research and development through new and innovative
			 methods such as public-private partnerships.
			(7)Enhancing consumer
			 awareness and education regarding methods to increase energy efficiency and
			 available alternative fuel sources to reduce our dependence on Middle Eastern
			 oil.
			
